

116 S127 IS: To direct the Secretary of Veterans Affairs to seek to enter into an agreement with the city of Vallejo, California, for the transfer of Mare Island Naval Cemetery in Vallejo, California, and for other purposes.
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 127IN THE SENATE OF THE UNITED STATESJanuary 15, 2019Mrs. Feinstein (for herself, Ms. Harris, Ms. Warren, Mr. Menendez, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to seek to enter into an agreement with the city of
			 Vallejo, California, for the transfer of Mare Island Naval Cemetery in
			 Vallejo, California, and for other purposes.
	
		1.Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National
			 Cemetery Administration
 (a)AgreementThe Secretary of Veterans Affairs shall seek to enter into an agreement with the city of Vallejo, California, under which the city of Vallejo shall transfer to the Secretary all right, title, and interest in the Mare Island Naval Cemetery in Vallejo, California, at no cost to the Secretary.
 (b)Maintenance by NCAIf the Mare Island Naval Cemetery is transferred to the Secretary of Veterans Affairs pursuant to subsection (a), the National Cemetery Administration shall maintain the cemetery as a national shrine.